              Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 1 of 17
                               :'\ r~
                               '<~i   .-
                                 \j
                    IN THE UNITED STA TES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA

NATASHA ASHTON and CHRISTOPHER                     )
ASHTON,
                                                   )
                Plaintiffs,                                            19          327~
                                                   )   Case No. - - - - - - - - -
          v
                                                   )
 FETCH, INC., FETCH INSURANCE
                                                   )
 SERVICE~, LLC, THE COLLINA TRUST
 DATED DECEMBER 2007, 30 PETS                      )
 INVESTMENT, LLC, VERNON W. HILL,                                          FILED
 II, and ANDREW B. COHEN,                          )
                                                                           JUL 26 2019
                 Defendants.                       )                    KATE BARKMAN. Clerk k
                                                                       By_       _Dep. Cler
                                            COMPLAL~T


                  Plaintiffs, Natasha Ashton and Christopher Ashton (together, "Plaintiffs" or "the

Ashtons"), by and through their undersigned attorney, Complaint against Defendants Fetch, Inc

("Fetch"), Fetch Insurance Services, LLC ("Fetch LLC"), The Collina Trust dated December

2007 (the "Cbllina Trust" or "Collina"), 30 Pets Investment, LLC ("30 Pets"), Vernon W. Hill, II

("Hill") and Andrew B. Cohen ("Cohen").

                                              PARTIES

         2        Natasha Ashton is an adult woman residing at 10 Hickory Lane, Malvern, PA

19355

         3.       Christopher Ashton is an adult man residing at IO Hickory Lane, Malvern, PA

19355.

         4        Christopher and Natasha Ashton are husband and wife.

         5.       Defendant Fetch is a corporation organized and existing under the laws of the

State of Delaware, with its executive offices in Pennsylvania located at 3805 West Chester Pike,
            Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 2 of 17



Suite 240, Newtown Square, PA 19073. Fetch and its subsidiaries develop, administer, and

operate pet insurance policies under the licensed brand name Petplan Pet Insurance. Fetch is

engaged in interstate commerce and employed 20 or more employees for each working day

during each :of20 or more calendar workweeks in 2016, 2017 and 2018.

       6.         Defendant Fetch LLC is a Delaware limited liability company and a wholly

owned subsidiary of Fetch, with its executive offices in Pennsylvania located at 3805 West

Chester Pikt~, Suite 240, Newtown Square, PA 19073. Pursuant to a Program Administrator

Agreement, Fetch LLC develops, sells, collects, and administers Fetch's Petplan policies, which

XL Specialty underwrites In exchange for these services, Fetch LLC receives a commission

from XL Sp¢cialty.

       7          Defendant Collina is a trust and investment vehicle controlled by Vernon W Hill

II that maintains an address c/o U.S. Trust Company of Delaware, DE5-002-04-l2, I 100 N King

Street, Wilmington, DE 19884. On information and belief, Collina is a Delaware trust. Collina

holds apprmqmately 38.4% of Fetch's outstanding Class A common stock, or approximately
              '
29% ofFetch's total equity. Collina's Board designee is Defendant Vernon W. Hill, II, who

serves as Fetch' s Board Chairman

       8.         Defendant 30 Pets is a Delaware limited liability company controlled by hedge

fund billionaire Steven Cohen through his venture capital umbrella, Cohen Private Ventures

and/or CPV Boldings, LLC 30 Pets maintains an address c/o Cohen Privatre Ventures, LLC, 72

Cummings Point Road, Stamford, CT 06902. 30 Pets holds all ofFetch's outstanding Class B

common stock and holds approximately 24 3% of Fetch's total equity. 30 Pets' Board designee

is Defendant Andrew B. Cohen, CPV's Chief Investment Officer. Both Steven Cohen and

Andrew     Coh~n   have close business relationships with Mr. Ifill. Steven Cohen is the largest




                                                   2
             Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 3 of 17



stockholder in Mr. Hill's company Metro Bank, PLC, and Andrew Cohen serves on its Advisory

Board. Andrew Cohen also serves with Mr Hill on the board of directors of Republic Bank 30

Pets is a party to the Shareholders' Agreement.

        9.       Defendant Vernon W. Hill, II, is an adult individual with an address at 17000

Horizon Way, Mount Laurel, NJ 08054. Mr. Hill has been the Chairman ofFetch's Board of

Directors.

        10.      Defendant Andrew B. Cohen is an adult individual with an address at One

Southampton Row, London, WC 1B SHA

                                          BACKGROUND

        11.      After obtaining their undergraduate degrees from Oxford University, the Ashtons

attended the Wharton School of Business of the University of Pennsylvania.

        12.      In 2001, while attending Wharton, their cat fell ill, leading to veterinary care costs

that were extremely expensive for two graduate school students.

        13       This experience caused the Ashtons to realize that pet insurance- -popular in the

Ashtons' native United Kingdom-was virtually unavailable in the United States. The Ashtons

developed an idea to fill the market gap. They created a business plan, submitted it to the 2003

annual Wharton Business Plan Competition, and won. A few months later, the Ashtons founded

Fetch

        14.      Over the course of several years, the Ashtons built Fetch into an operational

business. In October 2003, they secured an exclusive license to use the "Petplan" brand name--

the largest in 'the world--in the United States They successfully negotiated for access to

Petplan's ext¢nsive data, actuarial determinations, and operational and marketing know-how

Using that data, they developed a comprehensive set of proprietary pricing models and policies




                                                   3
          Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 4 of 17



for pet owners. In 2005, the Ashtons secured an underwriter to guarantee their policies. Local

companies soon agreed to offer Petplan policies as an employee benefit. The work paid off: in

July 2006, Fetch sold its first Petplan policy A year later, Fetch was seeing double-digit month-

over-month growth.

        15.    Up to this point, the Ashtons had raised funding largely from non-traditional

sources They personally invested over $100,000 of seed capital and used credit cards to pay for

additional expenses Their only external funding came from friends and family. But with

Petplan taking off, the Ashtons sought additional capital to help scale the company

        16.    The Ashtons' first major investments came from Dutch banker Godfried van

Lanschot and his brother, Christiaen van Lanschot Over two years, the van Lanschots

purchased a total of 486,670 shares of Class A common stock at an average price of $3 77 per

share-for a total investment of $1,833,333.

        17.    Next, the Ashtons negotiated an investment by Defendant Vernon W. Hill II. In

April 2008, Mr. Hill purchased 475,058 shares through his Collina investment vehicle for $2

million, or $4.21 per share. Fetch appointed Mr. Hill to serve as Chairman of the Board In

addition, Fet¢h and Mr. Hill entered into a consulting agreement, pursuant to which Fetch issued

Mr Hill wan;ants to purchase 278,264 additional shares for $4.21 and agreed to pay him a yearly

consulting fee that in 2018 reached $720,000. Concurrent with Mr. Hill's investment, Mr. van

Lanschot incJieased his holdings, purchasing an additional 95,012 shares

        18     With the Investors' backing and the Ashtons as co-CEOs, Fetch grew quickly. In

2009, Fetch t(lrned a profit. In 2010, its total revenue reached $17 million Total revenue

continued to ti se at rates north of $10 million per year thereafter




                                                  4
            Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 5 of 17



       19.      Under the Ashtons' management, Fetch focused on customer service by opening a

24/7 contact center and ensuring that Fetch's employees prioritized fast claims processing. Each

year, independent website Pet Insurance Review rated Fetch over 9/10 for customer satisfaction.

       20.      Fetch has been a tremendous success. In 2011, Fetch became the first pet

insurance provider named to Inc. magazine's 500 fastest-growing companies in the United

States, placing at number 123. In 2013, Ernst & Young named the Ashtons their Greater

Philadelphia.Retail & Consumer Products entrepreneur of the year In 2015, Fetch made Forbes'

list of America's most promising companies And in October 2016, Entrepreneur magazine

named Fetch one of the "Best Entrepreneurial Companies in America." That year, Fetch's total

yearly program revenue had reached $86 million-an increase of more than 4000/o since 2010

In October 2017, Natasha Ashton was featured on the front cover of the Main Line Today

Magazine celebrating Power Women of the Main Line.

       21     . In sum, Natasha and Christopher Ashton have grown Fetch into one of North

America's le~ding pet insurance companies, with yearly gross revenue of over $100 million, a

client base that continues to expand, and one of the highest customer satisfaction rates in the

industry

                         NATURE OF DISCRIMINATION CLAIMS

       22.      On April 10, 2008, the Ashtons each entered into Employment Agreements with

Fetch for them to serve as Co-President and Co-Chief Executive Officer with the other.

       23.      On April 15, 2015, the Ashtons each entered into amenelments to their

Employment Agreements. In the First Amendment to Employment Agreement, among other

things, each of the Ashtons received increases in their base salaries from $120,000 00 to




                                                 5
            Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 6 of 17



$375,000.00. Their positions as Co-Presidents and Co-Chief Executive Officers as set forth in

their original Employment Agreements remained unchanged

       24.      On November 21, 2017, the Ashtons met Fetch Board Member and Investor,

Christiaen van Lanschot, for lunch in London. At the time, Natasha was six (6) months

pregnant.

       25.      Natasha being visibly pregnant, Mr van Lanschot told the Ashtons that they had

to tell Messrs Hill and Cohen that Natasha was pregnant before the upcoming Board meeting

scheduled for December 19, 2017. Mr. van Lanschot stated to the effect Natasha's pregnancy

would, for se)>me unexplained reason, "derail the entire Board meeting in December" ifthe Board

members did not know about it in advance

       26       The Ashtons disagreed that there was any need to inform Messrs. Hill and Cohen

about Natasha's pregnancy but told Mr. van Lanschot that they would consider it.

       27.      Shortly after their luncheon with Mr. van Lanschot on November 21, 2017, Mr.

van Lanschot again urged the Ashtons to inform the Board of Natasha's pregnancy in a

telephone conversation with them

       28.      The Ashton's were especially concerned with Mr. Hill's likely reaction to

Natasha's pregnancy based on their past experience with him. In interacting with him over the

years, the Ashtons heard Mr. Hill make blatant and insultingly sexist comments

       29.      Despite their concerns, the Ashtons complied with Mr. van Lanschot's directive

and, on December 2, 2017, Natasha sent an email to Fetch's Directors, including Mr. Hill,

informing them that she was pregnant.

       30.      Promptly thereafter, on January 8, 2018, Mr. Hill invited Christopher Ashton to

attend a meeting with Mr. Hill without Natasha. At the meeting, Mr Hill stated that he and two




                                                6
            Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 7 of 17



other Board members were not happy with the current management structure and no longer

wanted co-CEOs. Mr. Hill stated that Natasha was to me removed as Co-CEO and that only

Christopher would remain as CEO.

       31.      Christopher disagreed and objected to the plan. On the next Board call on

January 16, 2018, Natasha asked for clarification on her job status since she was not invited to

the meeting on January 8. Mr. Hill stated that "nobody's firing anybody."

       32.      On March 5, 2018, Natasha gave birth to the Ashtons' son, Henry.

       33.      At a Board of Directors meeting on April 26, 2018, both Ashtons were removed

as Co-CEO'$ by Fetch's Board of Directors, removed from all operational control over the

business, and all employees previously reporting to the Ashtons were told to report to the two

new co-CEQs who were installed during that meeting.

       34.      While, pursuant to the Board's action the Ashtons remained employed as Co-

Presidents, the action of removing the Ashtons as Co-CEO's was a breach of both of their

Employment Agreements, each of which specified that they were employed not only as Co-

Presidents, but also as Co-CEO's.

       35.      In view of Fetch's breach of their Employment Agreements guaranteeing their

status as Co-CEO's, on May 22, 2018, the Ashtons sent letters to Fetch notifying Fetch of its

breach of their Employment Agreements and requesting Fetch to cure the breaches within thirty

(30) days

       36       Unfortunately, Fetch refused to cure the breaches. Accordingly, the Ashtons sent

letters to Fetdh of their resignation for "Good Reason" pursuant to their Employment

Agreements cm June 28, 2018, with such resignations to be effective on September 28, 2018.




                                                 7
            Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 8 of 17



       37.      In response, Fetch did not belatedly cure its breach of the Employment

Agreements by rescinding the decision to remove the Ashtons as Co-CEO's.

       38. . Instead, Fetch purported to terminate the Ashtons' employment for "Cause," as

"Cause" is defined in the Employment Agreements. Remarkably, the termination was to take

effect on exactly the same day the Ashtons' resignation became effective, September 28, 2018.

       39.      Over a year earlier, on May 31, 2017, Mr. Hill claimed that the Ashtons breached

their Employment Agreements by receiving employment bonuses in 2015 and 2016 in without

Board review and approval.

       40       When Mr. Hill made these charges back in 2017, they were nonsense The

bonuses that the Ashtons received in 2015 and 2016 were from a pool of money established by

the Board fot the payment of bonuses to all employees. The bonuses received by the Ashtons in

2015 and 2016 were approved by the then-Chief Financial Officer who reported to Fetch's Board

of Directors and who had previously been employed by Mr. Hill and appointed as Fetch's CFO

at Mr Hill's ~nsistence. The bonuses that the Ashtons received along with all of the other

employee bonuses were reported on the Company's financial books that were open and available

to all Board members at all times, and subject to year-end financial audits by outside auditors

furnished to Fetch's Board of Directors.

       41       Indeed, although Mr. Hill accused the Ashtons of being "thieves" for receiving

the bonuses, and claimed that the Ashtons had received the bonuses in breach of their

Employment Agreements constituting "willful misconduct that is materially injurious to the

business of the Company," the Ashtons were not fired or otherwise disciplined.




                                                8
          Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 9 of 17



        42.      In fact, when the Ashtons were removed as Co-CEOs but retained as Co-

Presidents in April 2018, neither Mr. Ifill nor anyone else claimed that the bonuses that the

Ashtons received in 2015 and 2016 had anything to do with that decision.

        43.      Only after Natasha informed Fetch's Board that she was pregnant did the Board

decide to remove Natasha as Co-CEO, and then remove both Ashtons as Co-CEO's in breach of

their Employment Agreements, and then assert that the Ashtons were terminated for "Cause"

after they already sent their letters of resignation for "Good Reason."

                                               COUNT I

                          PREGNANCY DISCRIMINATION BY FETCH

        44.      The foregoing averments are incorporated by reference as if fully set forth herein.

        45       Natasha Ashton was removed as Co-CEO of Fetch because she was pregnant and

gave birth to a child.

        46.      Fetch removed Natasha Ashton as Co-CEO of Fetch in breach of her Employment

Agreement because she was pregnant and gave birth to a child.

        47.      Fetch's discriminatory actions are in violation of the Title VII of the Civil Rights

Act of 1964 as amended by the Pregnancy Discrimination Act, 42 U.S C. § 2000e, et seq. and the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

        48        Fetch has engaged in intentional discrimination against Natasha Ashton and has

done so with malice or with reckless indifference to Ms. Ashton's federally protected rights.

    WHEREFORE, Natasha Aston demands the following relief.

                 (1)      backpay including salary and benefits;


                  (2)     reinstatement or front pay in lieu of reinstatement including salary and

              benefits;



                                                    9
         Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 10 of 17



                    (3)    compensatory damages for emotional pain and suffering;


                    (4)    punitive damages;


                    (5)    a permanent injunction enjoining Defendants from discriminating against

             her;


                    (6)    attorney's fees and costs; and


                    (7)    such other relief as to which she may be entitled.


                                                COUNT II

                          ASSOCIATIONAL DISCRIMINATION BY FETCH

       49           The foregoing averments are incorporated by reference as if fully set forth herein

       50           Christopher Ashton was removed as Co-CEO of Fetch because his wife and Co-

CEO, Natasha Ashton, was pregnant and gave birth to a child.

       51.          Fetch removed Christopher Ashton as Co-CEO of Fetch in breach of his

Employment: Agreement because his wife and Co-CEO was pregnant and gave birth to a child

       52.          Fetch's discriminatory actions are in violation of the Title VII of the Civil Rights

Act of 1964 as amended by the Pregnancy Discrimination Act, 42 U S.C. § 2000e, et seq., and

the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

       53.          Fetch has engaged in intentional discrimination against Christopher Ashton and

has done so with malice or with reckless indifference to Mr. Ashton's federally protected rights

   WHEREHORE, Christopher Aston demands the following relief:

                    (I)    backpay including salary and benefits;




                                                     10
           Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 11 of 17



                    (2)     reinstatement or front pay in lieu of reinstatement including salary and

                benefits;


                    (3)     compensatory damages for emotional pain and suffering;


                    (4)     punitive damages;


                    (5)     a permanent injunction enjoining Defendants from discriminating against

                him;


                    (6)     attorney's fees and costs; and


                    (7)     such other relief as to which he may be entitled.


                                                COUNT III

                AIDING AND ABETTING DISCRIMINATION BY HILL, COHEN.
                          COLLINA. 30 PETS AND FETCH, LLC

          54        The foregoing averments are incorporated by reference as if fully set forth herein.

          55.       Defendants Hill, Cohen, Collina, 30 Pets and Fetch, LLC aided and abetted Fetch

and one another in discriminating against the Ashtons in violation of the PHRA, 43 P.S. §

955(e).

          WHEREFORE, the Ashtons demand the following relief.

                    ( 1)    backpay including salary and benefits,


                    (2)     reinstatement or front pay in lieu of reinstatement including salary and

                b~nefits;



                    (3)     compensatory damages for emotional pain and suffering;




                                                     11
          Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 12 of 17



                      (2)    reinstatement or front pay in lieu of reinstatement including salary and

               benefits;


               .,     (3)    compensatory damages for emotional pain and suffering;


                      (4)    punitive damages;


                      (5)    a permanent injunction enjoining Defendants from discriminating against

               him;


                      (6)    attorney's fees and costs; and


                      (7)    such other relief as to which he may be entitled.


                                                  COUNT III

               AIDING AND ABETIING DISCRIMINATION BY HILL. COHEN.
                         COLLINA, 30 PETS AND FETCH. LLC

         54         · The foregoing averments are incorporated by reference as if fully set forth herein.

         55.          Defendants Hill, Cohen, Collina, 30 Pets and Fetch, LLC aided and abetted Fetch

and one another in discriminating against the Ashtons in violation of the PHRA, 43 P.S §

955(e)

         WHEREFORE, the Ashtons demand the following relief:

                      (I)    backpay including salary and benefits;


                    . (2)    reinstatement or front pay in lieu of reinstatement including salary and

               benefits,


                      (3)    compensatory damages for emotional pain and suffering;




                                                       11
       Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 13 of 17



           (4)         a permanent injunction enjoining Defendants from discriminating against

        them;


           ( 5)        attorney's fees and costs; and


           (6)         such other relief as to which he may be entitled.




                               267.243.3393
                               emazurek@mazurekl awfirm. com

                               Counsel for the Plaintiffs,
                               Natasha and Christopher Ashton

                  ·.
                       \
                           \




                                                12
...'
Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 14 of 17



     (4)   a permanent injunction enjoining Defendants fropi discriminating against

  them;                                                       ~
                                                                   \
     (5)   attorney's fees and costs, and


     (6)   such other relief as to which he may be entitled




                  267.243.3393
                  emazurek@mazureklawfirm.com

                  Counsel for the Plaintiffs,
                  Natasha and Christopher Ashton




                                    12
 JS44 (Rev 02/19)                      V'/~
                                      Case              CIVIL
                                           2:19-cv-03274-WB   COVER1 SHEET
                                                            Document  Filed 07/26/19 Page 15 of 17
 The JS 44 clVll cover sheet and the infonWtlJ.                              rein neither replace nor supp!ement the filmg and service of pleadm&S or other papers as reqmred by law, except as
 provided by local rules of court 1h1S fomf,,;                                Jud1c1al Conference of the Umted States   m September 1974, ts requrred for the e of the Clerk of Court for the
 purpose of 1D1tiaUng the CIVIi docket sheet                                 ONS ON NEXT PAGE OF THIS FORM.)




r.-:-:fC)     Attorneys {Firm Name. Address, and Telephone M
t:D J,,i;1Jt1/..1/ S'· Ylf11zl}If€;:::.,
f1.f rltl,ff/ d.(p 7¥;;il/3-?,.,~--....~
 II. BASIS OF JURISD                                                                                                                                                            TIES (Place an "X" m One Baxfor Plamttff
                                                                                                                  (For Diversity Cases Only)                                                 and One Bax for Defendant)
 n1        U S Government                            Federal Questmn                                                                           PTF        DEF                                                PTF       DEF
              Plamtrlf                                 (U.S. Government Not a Party)                         CttJ.zen of ThIS State                        n          Incorporated or Prmcipal Place           '.1 4      '."14
                                                                                                                                                                        ofBusmess Jn This State

 CJ 2 US Government                                  Diversity                                               Citizen of Another State          ::-J 2      CJ     2   Incorporated and Prmcipal Place         0 5      ns
              Defendant                                (Indicate Citzzenslnp ofParties in Item Ill)                                                                      of Busmess Jn Another State

                                                                                                                                               n     3     n      3   Foreign Nallon                          0 6      n6


 n      110 Insurance                            fERSONAL INJURY                 PERSONAL INJL'RY            CJ 625 Drug Related Seizure             n   422 Appeal 28 USC 158               0 '375 False Clauns Act
 0 120Marme                               : -J 1JOAuplane                   n    365PersonallnJury.                ofProperty21 USC881               CJ 423Wtthdrawal                        rJ 376Qui Tam(31 USC
 : -J 130 Miller Act                      n      11 S Auplane Product               Product Ltabihty         0 690 Other                                        28 USC I S7                         3 729(a))
 n      140 Ncgollable Jnstrwnent                     Liability             n  367 Health Caret                                 ':::3ilB:afiiiiiimim~i!Sla                                     400 state Reappor11onmen1
 :::J   I SO Recovery of OverpayIDent     CJ     120 Assault, Libel &              PhannaceutJ.cal                              I-                           :J                                410 Anlltrust
             & Enforcement of Judgment                Slander                      Personal In1ury                               0 820 Copynghts             n                                 430 Banks and Banking
 CJ     ISi Medicare Act                  CJ     l30Fedeia1Employers'              Product Liability                             Cl 830 Patent               CJ                                450 Commerce
 n      I S2 Recovery of Defaulted                    Liability             n 368 Asbestos Personal                              n 83S Paten! ·Abbreviated   0                                 460 Deportallon
             Student Loans                :::J   340 Manne                          Injury Product                                       New Drug Apphcatton :J                                470 Racketeer Influenced and
             (Excludes Veterans)          : -J   '345 Manne Product                Liability                                      CJ 840 Trademark                                                 Corrupt Orgamzab.Ons
 ::J    15 3 Recovery of Overpayment                  Liability               PERSONAL PROPERTY t~!53iii~m&3~::::Je·:§sl2!sii~~m~u:il::-J                                                      480 Consumer Credit
             of Veteian·s Benefits        CJ     3SO Motor Vehicle          3 370 Other Fraud        O 710 Farr Labor Standards   CJ 861 HIA (I 395fi)       CJ                                485 Telephone Consumer
 0      160 Stockholders' Suits                                             :J 371 Truth m Lendmg           Act                  :J 862 Black Lung (923)                                           Protecb.on Act
 CJ     190 Other Contract                                                  rJ 380 Othei Personal    [J 720 Labor/Managemenl     n 863 DIWC/DIWW (40'i(g)) '.J                                 490 Cable/Sat fV
 CJ     I 9S Contract Product Liability                                            Property Damage          Relab.ons             0 864 SSID Title XVI       CJ                                850 Secunlles/CommoditresJ
 n      196 Franch!Se                                                       0 385 Property Damage    n 740 Railway Labor Act     0 865 RSI (405(g))                                                Exchange
                                                                                   Product Liability n 7S I Famtly and Medical                               [J                                890 Other Statutory Acuons
                                                                                                            Leave Act                                        :::J                              891 Agnculb.ual Acts
Ci~!ilii!;iiiiifiliiiii[!:~~tiiii!fil~Eltn~~E!~ifil!illii[iii:i:irm~in                                          790 Other Labor L11tga11on           t3~ii§~D~'i,~~~i:~o                       893 Envrronmental Matters
                                                                                                             n 791 Employee Reb.rement               n 870 Taxes (US   Plamtrlf              n 895 Freedom of lnformallon
 CJ     220 Foreclosure                                                                                             Income Secunty Act                      or Defendant)                           Act
 '.1    230 Rent Lease & E1ectment                                          n    510 Mol!ons to Vacate                                               CJ 871 IRS Thrrd Party                  CJ 896 Arb!tral!on
 0      240 Torts to Land                                                              Sentence                                                             26 USC 7609                      CJ 899 Admtmstrauve Procedure
 0      245 I ort Product Liability                                         0    530Geneial                                                                                                         Ac;t/Review or Appeal of
 CJ     290 All Other Real Property                                         n    5'3 S Death Penalty                                                                                                Agency Dec1S1on
                                                                                 Other:                      CJ 462 Naturahzallon Apphcallon                                                 [J 950 Conslltutmnahty of
                                                                            0    540 Mandamus & Other        CJ 46 S Other lmmtgrab.on                                                              State Statutes
                                                                            0    550 CM! Rights                      Acllons
                                          :J 448 Educallon                  n    55 5 Pt!Son Cond:!b.on
                                                                            CJ   S60 CMI Detamee .
                                                                                      Condillons of
                                                                                       Confmement

                GIN (Place an "X" m One 'Pax Only)
               gmal          ::J 2 Removed from                   ~   3    Remanded from               n   4 Remstated or        n    5 Transferred from              0 6 Multtd!Stnct                ~   8 Mult1d1stnct
             roceedmg              State Court                             Appellate Court                   Reopened                   Another Dtstnct                       Lrttgat1on .                  Lrttgat1on -
                                                                                                                                        (spe    ')                            Transfer                      Drrect File
                                                  ~rte the   U.S. ClVll Statute
 VI. CAUSE OF ACTION                             L-n-e-fd-e-sc_n_p_tt-on-of-c-au_s_e!::J.:..C:b.-1~~,;,._:;!~ne;:~~...!!!!::=,__l::.:~~i.jf::J~-------------
                                                                                                                                                                                       /,
 VII. REQUESTED IN     0 CHECK ff TIIIS IS A CLASS ACT                                                ON                                                          CHECK YES only 1f                       m complamt
      COMPLAINT:          UNDER RULE 23, F R Cv P                                                                                                                 .n;RY DEMAND:                                nNo
 VIII. RELATED CASE(S)
                        (See instrocttons).
       IF ANY                               JUDGE                                                                                                        I><X:KE T NCMBER



 FOR OFFicJfr            OYf
        RECElPT ii                    AMOUNT                                        APPL YING IFP                                     JUDGE                                   MAG JUDGE
                                                  UNITED
                               Case 2:19-cv-03274-WB     STATES DISTRICT
                                                       Document   1 FiledCOURT
                                                                           07/26/19 Page 16 of 17
                                                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                            DESIGNATION FORM                                               19
                       (to be used by cou~sel df pro se plaintiffto tndicate the category of the case for the purpose of asngnment to the appropriate calendar)




RELATED CASE, IF ANl'1
                                                                  Judge: _ _ _ _ _ _ _ _ _ _ _ _ _ _                         Date Tennmated. _ _ _ _ _ _ _ _
Case Number
                      -----             -     ------
C1vtl cases are deemed related when ft!f is answered to any of the followmg questions

       Is this case related to property mcluded m an earlier numbered smt pending or withm one year
       previously terminated action m this court?
                                                                                                                                  YesD                N~
                                                                                                                                                      ~
2      Does thts case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                             YesD
       pending or within one year previously tenmnated action m thts court?

3      Does thts case mvolve the validity or mfhngement of a patent already m smt or any earher                                   YesO                Nofl--'
       numbered case pending, or withm one year previously tenrunated action of this court?

4      Is this case a second or $Uccessive habeas corpus, social secunty appeal, or pro se civil nghts
       case filed by the same n:i.dmdual?
                                                                                                                                  YesD                 No];&
~F~r;-.=                                                   ou 11'1t~ii°"·'mllim-y=~w~~ochoom
                 -/                          L1-                 $1,d~I                        ProS• P . ; n . f r W - - - Attorney ID #(ifapphcable_)_ _


CIVIL: (Place a vin one categ(lry only)

A.           Federal. Question Ca$es;                                                          B.   Diversity Jurisdictwn Cases

             Indemmty Contract Manne Contract, and All Other Contracts                                   Insurance Contract and Other Contracts
             FFLA                                                                                        Airplane Personal lnJury
             Jones Act-Personal; Injury                                                                  Assault, Defamation
             Antitrust                                                                                   Manne Personal Injury
             Patent                                                                                      Motor Vehicle Personal Injury
             l,abor -Management Relations                                                                Other Personal Injury (Please specify) _
             Cml Rights                                                                                  Products Liabihty
             Habeas Corpus                                                                               Products Liabihty - Asbestos
             Secunties Act(s) Cl)Ses                                                                     All other D1vers1ty Cases
             Social Secunty Re\11.ew Cases                                                               (Please specify)·
             All other Federal Q)lestion Cases
             (Please specify) _ ~



                                                                              ARBITRATION CERTIFICATION
                                                     (The effect ofthts certtficatzon ts to remove the case from ehgtbzltty for arbttratzon)

      ~~dounsel                                                        of record or pro seplamtdl; doherebycemfy

     rn   uant to Local C~vtl Rule 53 .2, § 3(c) (2 ), that to the best of my knowledge and behef, the damages recoverable m this cml action case
             1

    ~\ xceed the smn ors:1so,ooo 00 exclusive ofmterest'and costs                                                           ..                       JUL
                                                                                                                                                              26 2019
                   chef O""" than -           drunog"' IB O>ught         /}
                                                                          ____::;-


                   "hn
                   ~,
                       J.q_                                      /_ Y. ~~7~~·--
                                                        ~5ll_~SPro--fl,~?- Attorney-at-JAW I                                              Attorney ID #(if applicable)

NOTE. A tnal de novo Will be a t(lal by Jury only 1ftherehas been comphance With F.R.C.P 38

CiY 609 {511018)
          Case 2:19-cv-03274-WB Document 1 Filed 07/26/19 Page 17 of 17

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM

     JIJ-;tm~ B7 /c_                                                         CIVIL ACTION

                       v.                         :
                                                                                     19            3274
  VB-!(!,~           d        (!_ ·;   lfFr/IL~                              NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of thi$ form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habea$ Corpus- Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )
               '
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special, Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the coutt. (See reverse side of this form for a detailed explanation of special
    manag~ment cases.)

(f) Standard Management- Cases that do not fall into any one of the other tracks.




Telephone                              FAX Number                        E-Mail Address


(Civ. 660) 10/02




                                                                                                 JUL 26 2019
